DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Tanaka [US 2011/0018441 A1] in view of Oooka [US 2016/0355123 A1] does not teach or discloses “A lighting system of a vehicle, comprising: a plurality of first multifunctional lamps  positioned at a first  longitudinal end portion of the vehicle and facing in a first travel direction of the vehicle;  a plurality of second multifunctional lamps positioned at a second longitudinal end portion of the vehicle opposite to the first longitudinal end portion and facing in a second travel direction of the vehicle opposite to the first travel direction,  the plurality of first and second multifunctional lamps configured to perform  a head lamp function and a rear lamp function; a processor; and a non-transitory computer readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the lighting system to perform: receiving a travel direction of the vehicle, receiving a lamp driving signal instructing to operate at least one of the first multifunctional lamps and at least one of the second multifunctional lamps; determining, based on the travel direction of the vehicle, a lighting mode for operating the first and second multifunctional lamps; and based on the received lamp driving signal and the determined lighting mode, performing: controlling the at least one first multifunctional lamp to perform (1) the head lamp function when the received travel direction of the vehicle is the first travel direction and (2) the rear lamp function when the received travel  direction of the vehicle is the second travel direction; and controlling the at least one second multifunctional lamp to perform (1) the head lamp function when the received travel direction of the vehicle is the second travel direction and (2) the rear lamp function when the received travel direction of the vehicle is the first travel direction.” (see page 9-13).
Examiner disagrees:
The amendment does not overcome the prior art of record, Tanaka in view of Oooka still discloses discloses a lighting system of a vehicle (Fig. 4 and 23, 100), comprising: 
a plurality of first multifunctional lamps (Fig. 4 and 23, L1-L4 and Fig. 2, L3-L6) positioned at a first longitudinal end of the vehicle (Fig. 4 and 23, L1-L4 and 120 & Fig. 4, L1-L4 and 120 and Fig. 23, L3-L5), and facing in a first travel direction of the vehicle (Fig. 4 and 23, L1-L4 and 120);
a plurality of second multifunctional lamps (Fig. 4 and 23, L1-L4 and Fig. 2, L3-L6) positioned at a second longitudinal end portion of the vehicle (Fig. 4 and 23, L1-L4 and 120) opposite to the first longitudinal end portion and facing in second travel direction of the vehicle (Fig. 4 and 23, L1-L4 and 120) opposite to the first travel direction, and the plurality of first and second multifunctional lamps (Fig. 4, L1-L4 and 120 and Fig. 23, L3-L5) configured to perform the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) and the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]); 
a processor (Paragraph [0008]); and 
the processor (Fig. 4, 200 & Paragraph [0008]) to control the lighting system to perform: 
receiving a travel direction of the vehicle (Paragraph [0074]); 
receiving a lamp driving signal (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) instructing to operate at least one of the first multifunctional lamps (Fig. 4 and 23, L1-L4 and 120) and at least one of the second multifunctional lamps (Fig. 4 and 23, L1-L4 and 120) 
determining (Paragraph [0013 & 0010 & 0008 & 0074 & 0057 & 0062]), based on the travel direction of the vehicle (Paragraph [0074]), a lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) for operating the first (Fig. 4 and 23, L1-L6 and 120)  and second multifunctional lamps (Fig. 4 and 23, L1-L6 and 120 ); and 
based on the received lamp driving signal (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) and the determined lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]), performing: 
controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform 1) the head lamp function when the received travel direction of the vehicle (Paragraph [0003]) is the first travel direction (Fig. 4, L1-L4 & Paragraph [0075]) and (2) the rear lamp function (Paragraph [0010]) when the received travel direction of the vehicle is the second travel direction (Fig. 23, L3-L6 & Paragraph [0172]); and
controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform (1) the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) when the received travel direction of the vehicle is the second travel direction (Paragraph [0010])and (2) the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) when the received travel direction of the vehicle is the first travel direction (Paragraph [0003]).
Tanaka does not specify a non-transitory computer readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the lighting system
Oooka discloses a non-transitory computer readable medium (Fig. 1, 12 & Paragraph [0027]) in communication with the processor (Fig. 1, 11) and storing instructions that (Paragraph [0027]), when executed by the processor (Fig. 1, 11), cause the processor (Fig. 1, 11) to control the lighting system
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Tanaka with a non-transitory computer readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the lighting system for purpose of stored in various ECUs such as the driving assistance ECU as disclosed by Oooka (Paragraph [0033]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 2011/0018441 A1] in view of Oooka [US 2016/0355123 A1]
In regards to claim 1. Tanaka discloses a lighting system of a vehicle (Fig. 4 and 23, 100), comprising: 
a plurality of first multifunctional lamps (Fig. 4 and 23, L1-L4 and Fig. 2, L3-L6) positioned at a first longitudinal end of the vehicle (Fig. 4 and 23, L1-L4 and 120 & Fig. 4, L1-L4 and 120 and Fig. 23, L3-L5), and facing in a first travel direction of the vehicle (Fig. 4 and 23, L1-L4 and 120);
a plurality of second multifunctional lamps (Fig. 4 and 23, L1-L4 and Fig. 2, L3-L6) positioned at a second longitudinal end portion of the vehicle (Fig. 4 and 23, L1-L4 and 120) opposite to the first longitudinal end portion and facing in second travel direction of the vehicle (Fig. 4 and 23, L1-L4 and 120) opposite to the first travel direction, and the plurality of first and second multifunctional lamps (Fig. 4, L1-L4 and 120 and Fig. 23, L3-L5) configured to perform the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) and the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]); 
a processor (Paragraph [0008]); and 
the processor (Fig. 4, 200 & Paragraph [0008]) to control the lighting system to perform: 
receiving a travel direction of the vehicle (Paragraph [0074]); 
receiving a lamp driving signal (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) instructing to operate at least one of the first multifunctional lamps (Fig. 4 and 23, L1-L4 and 120) and at least one of the second multifunctional lamps (Fig. 4 and 23, L1-L4 and 120) 
determining (Paragraph [0013 & 0010 & 0008 & 0074 & 0057 & 0062]), based on the travel direction of the vehicle (Paragraph [0074]), a lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) for operating the first (Fig. 4 and 23, L1-L6 and 120)  and second multifunctional lamps (Fig. 4 and 23, L1-L6 and 120 ); and 
based on the received lamp driving signal (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) and the determined lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]), performing: 
controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform 1) the head lamp function when the received travel direction of the vehicle (Paragraph [0003]) is the first travel direction (Fig. 4, L1-L4 & Paragraph [0075]) and (2) the rear lamp function (Paragraph [0010]) when the received travel direction of the vehicle is the second travel direction (Fig. 23, L3-L6 & Paragraph [0172]); and
controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform (1) the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) when the received travel direction of the vehicle is the second travel direction (Paragraph [0010])and (2) the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) when the received travel direction of the vehicle is the first travel direction (Paragraph [0003]).
Tanaka does not specify a non-transitory computer readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the lighting system
Oooka discloses a non-transitory computer readable medium (Fig. 1, 12 & Paragraph [0027]) in communication with the processor (Fig. 1, 11) and storing instructions that (Paragraph [0027]), when executed by the processor (Fig. 1, 11), cause the processor (Fig. 1, 11) to control the lighting system
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Tanaka with a non-transitory computer readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the lighting system for purpose of stored in various ECUs such as the driving assistance ECU as disclosed by Oooka (Paragraph [0033]).
In regards to claim 2. Tanaka in view of Oooka discloses the lighting system of claim 1, wherein the travel direction is determined based on at least one of a rotational direction of a wheel of the vehicle (Fig. 2, Wheel & Paragraph [0074 & 0010 & 0013]), a 2/13Application No.: 16/993,777Attorney Docket No.: 030221-033 position of a shift lever of the vehicle, and a position of another vehicle traveling in a direction opposite to that of the vehicle.  
In regards to claim 3. Tanaka in view of Oooka discloses the lighting system of claim 1, wherein the lamp driving signal (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) comprises: a low beam driving signal (Fig. 4, L1 & Paragraph [0003]) and a stop light driving signal (Fig. 23, L6 & Paragraph [0010]); a high beam driving signal (Fig. 4, L2 & Paragraph [0003]) and a reverse light driving signal (Fig. 23, L5 & Paragraph [0010]); a taillight driving signal (Fig. 23, L6 & Paragraph [0010]) and a daytime running light driving signal (Fig. 20, L8 & Paragraph [0074]); a turn indicator driving signal (Fig. 4, L4 & Paragraph [0003]); and a steering angle signal (Paragraph [0155-159]).  
In regards to claim 7. Tanaka in view of Oooka discloses the lighting system of claim 1, wherein, for determining the lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) based on the travel direction of the vehicle (Paragraph [0074]), the instructions, when executed by the processor (Paragraph [0008]), further cause the processor (Paragraph [0008]) to control the light system to perform: 
determining (Paragraph [0013 & 0010 & 0008 & 0074 & 0057 & 0062]) that the lighting mode is a first light mode (Fig. 4, L1-L4 and 120 & Paragraph [0057] “The vehicle information which the control unit 6 needs includes, for example, a control signal (on or off signal for the light source L2) for turning on or off a driving beam, a control signal (on or off signal for the light source L3) for turning on or off the width indicator, and a control signal (on or off signal for the light source L4) for turning on or off the blinker. The control unit 6 outputs a switching control signal for on to the switch 5A upon receiving an on signal for the light source L2 through the transmitting/receiving unit 7, and outputs a switching control signal for off to the switch 5A upon receiving an off signal for the light source L2.”) when received the travel direction of the vehicle (Paragraph [0003 & 0008 & 0057-58 & 0075 & 0082 & 0106]) is a first direction (Paragraph [0013]) 
determining that the lighting mode (Paragraph [0008]) is a second light mode (Paragraph [0010] “The rear lamp units 140 each include a light source L (hereinafter denoted by sign L5 as needed) for a backup light (reversing light), a light source L (hereinafter denoted by sign L6 as needed) which is used as a taillight (tail lamp) or a stop light (also called a brake light or a brake lamp) by changing the intensity, a light source L3 which is used as a width indicator, and a light source L4 which is used as a blinker. As the light sources L5 and L6, for example, incandescent lamps (incandescent bulbs) such as halogen lamps are used. Further, the above-described light sources L3 to L6 of the rear lamp unit 140 are also lit and extinguished by the relay/fuse box 200”) when the travel direction of the vehicle is a second direction (Fig. 4 and 23, L1-L4 and 120)
In regards to claim 13. Tanaka in view of Oooka discloses the lighting system of claim 7, wherein, for controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform one of the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) and the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) and controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the other of the head lamp function (Fig. 4, L1-L4 & Paragraph [0075])  and the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]), the instructions, when executed by the processor (Fig. 4, 200 & Paragraph [0008]), further cause the processor (Fig. 4, 200 & Paragraph [0008]) to control the light system to perform: 
in response to determining that the lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) is the first lighting mode (Fig. 4, L1-L4 and 120 & Paragraph [0057] “The vehicle information which the control unit 6 needs includes, for example, a control signal (on or off signal for the light source L2) for turning on or off a driving beam, a control signal (on or off signal for the light source L3) for turning on or off the width indicator, and a control signal (on or off signal for the light source L4) for turning on or off the blinker. The control unit 6 outputs a switching control signal for on to the switch 5A upon receiving an on signal for the light source L2 through the transmitting/receiving unit 7, and outputs a switching control signal for off to the switch 5A upon receiving an off signal for the light source L2.”), controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120)  to perform the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) and controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]); and 
4/13Application No.: 16/993,777Attorney Docket No.: 030221-033in response to determining that the lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) is the second lighting mode (Paragraph [0010] “The rear lamp units 140 each include a light source L (hereinafter denoted by sign L5 as needed) for a backup light (reversing light), a light source L (hereinafter denoted by sign L6 as needed) which is used as a taillight (tail lamp) or a stop light (also called a brake light or a brake lamp) by changing the intensity, a light source L3 which is used as a width indicator, and a light source L4 which is used as a blinker. As the light sources L5 and L6, for example, incandescent lamps (incandescent bulbs) such as halogen lamps are used. Further, the above-described light sources L3 to L6 of the rear lamp unit 140 are also lit and extinguished by the relay/fuse box 200”), controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120 [Examiner note: right side of the car]) to perform the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) and controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the head lamp function (Fig. 23, L3-L6 & Paragraph [0172]).  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 2011/0018441 A1] in view of Oooka [US 2016/0355123 A1] and further in view of Potter [US 2020/0001776 A1].
In regards to claim 4. Tanaka in view of Oooka discloses the lighting system of claim 1 wherein each of the plurality of first multifunctional lamps (Fig. 4 and 23, L1-L6 and 120) and the plurality of second multifunctional lamps (Fig. 4 and 23, L1-L6 and 120) comprises: a first lamp configured to operate as a low beam light (Fig. 4, L1 & Paragraph [0003])  or a stop light (Fig. 23, L6 & Paragraph [0010]); a second lamp configured to operate as a high beam light (Fig. 4, L2 & Paragraph [0003]) or a reverse light (Fig. 23, L5 & Paragraph [0010]); a third lamp configured to operate as a daytime running light (Fig. 20, L8 & Paragraph [0074]) or a taillight (Fig. 23, L6 & Paragraph [0010]); a fourth lamp configured to operate as a turn indicator light (Fig. 4, L4 & Paragraph [0003]); and 
Tanaka in view of Oooka does not specify a fifth lamp configured to operate as left and right static bending lights.  
Potter discloses a fifth lamp operated as left and right static bending lights (Paragraph [0001 & 0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Tanaka in view of Oooka with a fifth lamp operated as left and right static bending lights for purpose of keep nighttime visibly to safety as disclosed by Potter (Paragraph [0012]).
In regards to claim 5. Tanaka in view of Oooka discloses the lighting system of claim 4, wherein, for controlling the at least one first or second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120)  to perform the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]), the instructions, when executed by the processor (Fig. 4, 200 & Paragraph [0008]), further cause the processor (Fig. 4, 200 & Paragraph [0008]) to control the lighting system to perform: operating the first lamp as the low beam light (Fig. 4, L1 & Paragraph [0003]); operating the second lamp as the high beam light (Fig. 4, L2 & Paragraph [0003]); operating the third lamp as the daytime running light (Fig. 20, L8 & Paragraph [0074]); operating the fourth lamp as the turn indicator light (Fig. 4, L4 & Paragraph [0003]); and operating the fifth lamp as the left and right static bending lights (Potter: Paragraph [0001 & 0044]).  
In regards to claim 6. Tanaka in view of Oooka discloses the lighting system of claim 4, wherein for controlling the at least one first or second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]), the instructions, when executed by the processor (Fig. 4, 200 & Paragraph [0008]), further cause the processor (Fig. 4, 200 & Paragraph [0008]) to control the lighting system to perform: operating the first lamp as the stop light (Fig. 23, L6 & Paragraph [0010]); operating the second lamp as the reverse light (Fig. 23, L5 & Paragraph [0010]); operating the third lamp as the taillight (Fig. 23, L6 & Paragraph [0010]); operating the fourth lamp as the turn indicator light (Fig. 4, L4 & Paragraph [0003]); and turning off (Potter: Paragraph [0048]) the fifth lamp (Potter: Paragraph [0001 & 0044]).  
Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 2011/0018441 A1]
In regards to claim 14. Tanaka discloses a method of operating a light system of a vehicle (Fig. 1-2, 100), the lighting system comprising (1) a plurality of first multifunctional lamp (Fig. 1, L1 to L4 & Paragraph [0003]) positioned at a first longitudinal end portion of the vehicle (Fig. 1-2, L1-L4 and 120 [Examiner note: right side of the car] and L3 to L5 and 140) and facing in a first travel direction of the vehicle and (2) a plurality of second multifunctional lamp (Fig. 1-2, L1-L4 and L3-L6) positioned at a second longitudinal end portion of the vehicle (Fig. 1-2, L1-L4, 120, L4-L6 and 140) opposite to the first longitudinal end portion and facing in a second travel direction of the vehicle opposite to the first travel direction (Fig. 1-2, L1-L4 and 120  and L3 to L6 and 140) and the first (Fig. 1-2, L1-L4 and L3-L6) and second integrated lamps (Fig. 1-2, L1-L4 and L3-L6) configured to perform a head lamp function (Fig. 1-2, L1-L4 and L3-L6 & Paragraph [0006-0009])  and a rear lamp function (Fig. 1-2, L1-L4 and L3-L6 & Paragraph [0010]), 
Tanaka does not specify the method comprising: receiving a travel direction of the vehicle; receiving a lamp driving signal instructing to operate at least one of the first multifunctional lamps and at least one of the second multifunctional lamps p; determining, based on a travel direction of the vehicle, a lighting mode for operating the first and second multifunctional lamps; and based on the received lamp driving signal and the determined lighting mode, performing: controlling the at least one first side lamp to perform one of the head lamp function and the rear lamp function; and controlling the at least one second side lamp to perform the other of the head lamp function and the rear lamp function.  
Tanaka discloses in Fig. 4-23 the method comprising: 
receiving a travel direction of the vehicle (Paragraph [0074]); 
receiving a lamp driving signal (Paragraph [0106 & 0098 & 0170]) instructing to operate at least one of the first multifunctional lamps (Fig. 4 and 23, L1-L4 and 120 & Fig. 4 and 23, L1-L4, 120 and L3 to L6 and 140) and at least one of the second multifunctional lamps (Fig. 4 and 23, L1-L4, 120 and L3 to L6 and 140) 
determining (Paragraph [0074 & 0057 & 0062]), based on a travel direction of the vehicle (Paragraph [0074]), a lighting mode (Paragraph [0106 & 0098 & 0170]) for operating the first and second multifunctional lamps (Fig. 4 and 23, L1-L4, 120 and L3 to L6 and 140); and 
based on the received lamp driving signal (Paragraph [0106 & 0098 & 0170]) and the determined lighting mode (Paragraph [0106 & 0098 & 0170]), performing: 
controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform 1) the head lamp function when the received travel direction of the vehicle (Paragraph [0003]) is the first travel direction (Fig. 4, L1-L4 & Paragraph [0075]) and (2) the rear lamp function (Paragraph [0010]) when the received travel direction of the vehicle is the second travel direction (Fig. 23, L3-L6 & Paragraph [0172]); and
controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform (1) the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) when the received travel direction of the vehicle is the second travel direction (Paragraph [0010])and (2) the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) when the received travel direction of the vehicle is the first travel direction (Paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Tanaka with the method comprising: receiving a travel direction of the vehicle; receiving a lamp driving signal instructing to operate at least one of the first multifunctional lamps and at least one of the second multifunctional lamps p; determining, based on a travel direction of the vehicle, a lighting mode for operating the first and second multifunctional lamps; and based on the received lamp driving signal and the determined lighting mode, performing: controlling the at least one first side lamp to perform one of the head lamp function and the rear lamp function; and controlling the at least one second side lamp to perform the other of the head lamp function and the rear lamp function for purpose of provide a vehicle having improved riding comfort by increasing the cabin space of the vehicle as disclosed by Tanaka (Paragraph [0063]).
In regards to claim 15. Tanaka discloses the method of claim 14, wherein the travel direction is determined based on at least one of a rotational direction of a wheel (Fig. 2, Wheel & Paragraph [0074 & 0010 & 0013]) of the vehicle a position of a shift lever of the vehicle, and a position of another vehicle traveling in a direction opposite to that of the vehicle.  
In regards to claim 16. Tanaka discloses the method of claim 14, wherein receiving the lamp driving signal comprises receiving: a low beam driving signal (Fig. 4, L1 & Paragraph [0003]) and a stop light driving signal (Fig. 23, L6 & Paragraph [0010]); a high beam driving signal (Fig. 4, L2 & Paragraph [0003]) and a reverse light driving signal (Fig. 23, L5 & Paragraph [0010]); a taillight driving signal (Fig. 23, L6 & Paragraph [0010]) and a daytime running light driving signal (Fig. 20, L8 & Paragraph [0074]); a turn indicator driving signal (Fig. 4, L4 & Paragraph [0003]); and 5 / 13Application No.: 16/993,777Attorney Docket No.: 030221-033 a steering angle signal (Paragraph [0155-159]).  
In regards to claim 19. Tanaka discloses the method of claim 14, wherein determining the lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) based on the travel direction (Paragraph [0074]) of the vehicle comprises: determining (Paragraph [0013 & 0010 & 0008 & 0074 & 0057 & 0062]) that the lighting mode is a first light mode (Fig. 4, L1-L4 and 120 & Paragraph [0057] “The vehicle information which the control unit 6 needs includes, for example, a control signal (on or off signal for the light source L2) for turning on or off a driving beam, a control signal (on or off signal for the light source L3) for turning on or off the width indicator, and a control signal (on or off signal for the light source L4) for turning on or off the blinker. The control unit 6 outputs a switching control signal for on to the switch 5A upon receiving an on signal for the light source L2 through the transmitting/receiving unit 7, and outputs a switching control signal for off to the switch 5A upon receiving an off signal for the light source L2.”) when the travel direction of the vehicle (Paragraph [0003 & 0008 & 0057-58 & 0075 & 0082 & 0106]) is a first direction (Paragraph [0013]) from the second side (Fig. 4 and 23, L1-L4 and 120 [Examiner note: left side of the car]) to the first side (Fig. 4 and 23, L1-L4 and 120 [Examiner note: right side of the car]) of the vehicle; and determining that the lighting mode is a second light mode (Paragraph [0010] “The rear lamp units 140 each include a light source L (hereinafter denoted by sign L5 as needed) for a backup light (reversing light), a light source L (hereinafter denoted by sign L6 as needed) which is used as a taillight (tail lamp) or a stop light (also called a brake light or a brake lamp) by changing the intensity, a light source L3 which is used as a width indicator, and a light source L4 which is used as a blinker. As the light sources L5 and L6, for example, incandescent lamps (incandescent bulbs) such as halogen lamps are used. Further, the above-described light sources L3 to L6 of the rear lamp unit 140 are also lit and extinguished by the relay/fuse box 200”) when the travel direction of the vehicle is a second direction (Fig. 4 and 23, L1-L4 and 120 [Examiner note: left side of the car]) from the first side (Fig. 4 and 23, L1-L4 and 120 [Examiner note: right side of the car]) to the second side (Fig. 4 and 23, L1-L4 and 120 [Examiner note: left side of the car]) of the vehicle.  
In regards to claim 20. Tanaka discloses the method of claim 14, wherein controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform one of the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) and the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172])  and controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120 [Examiner note: left side of the car]) to perform the other of the head lamp function (Fig. 4, L1-L4 & Paragraph [0075])  and the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) comprises: in response to determining that the lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) is the first lighting mode (Fig. 4, L1-L4 and 120 & Paragraph [0057] “The vehicle information which the control unit 6 needs includes, for example, a control signal (on or off signal for the light source L2) for turning on or off a driving beam, a control signal (on or off signal for the light source L3) for turning on or off the width indicator, and a control signal (on or off signal for the light source L4) for turning on or off the blinker. The control unit 6 outputs a switching control signal for on to the switch 5A upon receiving an on signal for the light source L2 through the transmitting/receiving unit 7, and outputs a switching control signal for off to the switch 5A upon receiving an off signal for the light source L2.”), controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120 [Examiner note: right side of the car]) to perform the head lamp function (Fig. 4, L1-L4 & Paragraph [0075]) and controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120 [Examiner note: left side of the car]) to perform the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]); and in response to determining that the lighting mode (Paragraph [0106 & 0098 & 0008 & 0005 & 0170]) is the second lighting mode (Paragraph [0010] “The rear lamp units 140 each include a light source L (hereinafter denoted by sign L5 as needed) for a backup light (reversing light), a light source L (hereinafter denoted by sign L6 as needed) which is used as a taillight (tail lamp) or a stop light (also called a brake light or a brake lamp) by changing the intensity, a light source L3 which is used as a width indicator, and a light source L4 which is used as a blinker. As the light sources L5 and L6, for example, incandescent lamps (incandescent bulbs) such as halogen lamps are used. Further, the above-described light sources L3 to L6 of the rear lamp unit 140 are also lit and extinguished by the relay/fuse box 200”), controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) and controlling the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the head lamp function (Fig. 23, L3-L6 & Paragraph [0172]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 2011/0018441 A1] and further in view of Potter [US 2020/0001776 A1].
In regards to claim 17. Tanaka discloses the method of claim 14, wherein: each of the plurality of first multifunctional lamps (Fig. 4 and 23, L1-L6 and 120-140) and the plurality of second multifunctional lamps (Fig. 4 and 23, L1-L6 and 120-140]) comprises: a first lamp configured to operate as a low beam light (Fig. 4, L1 & Paragraph [0003]) or a stop light (Fig. 23, L6 & Paragraph [0010]); a second lamp configured to operate as a high beam light (Fig. 4, L2 & Paragraph [0003]) or a reverse light (Fig. 23, L5 & Paragraph [0010]); a third lamp configured to operate as a daytime running light (Fig. 20, L8 & Paragraph [0074]) or a taillight (Fig. 23, L6 & Paragraph [0010]); a fourth lamp configured to operate as a turn indicator light (Fig. 4, L4 & Paragraph [0003]); and controlling the at least one first or second multifunctional lamp (Fig. 4 and 23, L1-L6 and 120-140) to perform the head lamp function comprises: operating the first lamp as the low beam light (Fig. 4, L1 & Paragraph [0003]); operating the second lamp as the high beam light (Fig. 4, L2 & Paragraph [0003]); operating the third lamp as the daytime running light (Fig. 20, L8 & Paragraph [0074]); operating the fourth lamp as the turn indicator light (Fig. 4, L4 & Paragraph [0003]); 
Tanaka does not specify a fifth lamp configured to operate as left and right static bending lights and operating the fifth lamp as the left and right static bending lights.  
Potter discloses a fifth lamp configured to operate as left and right static bending lights and operating the fifth lamp as the left and right static bending lights (Paragraph [0001 & 0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Tanaka in view of Oooka with a fifth lamp configured to operate as left and right static bending lights and operating the fifth lamp as the left and right static bending lights for purpose of keep nighttime visibly to safety as disclosed by Potter (Paragraph [00012])
In regards to claim 18. Tanaka discloses the method of claim 17, wherein controlling the at least one first multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) or the at least one second multifunctional lamp (Fig. 4 and 23, L1-L4 and 120) to perform the rear lamp function (Fig. 23, L3-L6 & Paragraph [0172]) comprises: operating the first lamp as the stop light (Fig. 23, L6 & Paragraph [0010]); operating the second lamp as the reverse light (Fig. 23, L5 & Paragraph [0010]); operating the third lamp as the taillight (Fig. 23, L6 & Paragraph [0010]); operating the fourth lamp as the turn indicator light (Fig. 4, L4 & Paragraph [0003]); and turning off (Potter: Paragraph [0048]) the fifth lamp (Potter: Paragraph [0001 & 0044]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/            Primary Examiner, Art Unit 2844